Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12, 14, 17 and 18 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 
June 17, 2022 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Group I, 

    PNG
    media_image1.png
    261
    608
    media_image1.png
    Greyscale
,
and the species of Example 20a, found on page 246 of the present specification (reproduced below),

    PNG
    media_image2.png
    190
    633
    media_image2.png
    Greyscale
,
in the reply filed on July 2, 2021 was acknowledged in a previous Office Action.  The requirement was deemed proper and therefore made FINAL in a previous Office Action.


Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 2, 2021.


Rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections will not be addressed.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2022 was filed after the mailing date of the final Office Action on December 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 8 is objected to because of the following informalities:  in claim 8 (line 13 of Page 14), the phrase “together with the carbon atoms” should be changed to “together with the carbon atom” since the R6 and R7 variables are directly attached to the same single carbon atom in claim 1 (definition of W2 on lines 1-2 on Page 4 in claim 1).  

Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. {WO 2010/085684 A1}.  Note, WO 2010/085684 A1 is in the same patent family as previously cited EP 2565193 A to Li et al.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims compounds of Formula (I),

    PNG
    media_image3.png
    258
    295
    media_image3.png
    Greyscale

wherein X1 can represent CRa,
where Ra can represent hydrogen;
X2 can represent CRd,
where Rd can represent hydrogen;
R1 is a group of the formula : -L-Z, 
where L can be absent and 
Z can represent (1-6C)alkyl;
R2 can represent (i) the group of the formula: 
    PNG
    media_image4.png
    144
    99
    media_image4.png
    Greyscale
 
where W1 can represent CR4R5, 
R4 and R5 can independently represent hydrogen, 
W2 can represent CR6R7R8, 
R6 and R7 can independently represent hydrogen, and 
R8 can represent (1-2C)alkyl; and
R3 can represent (i) a group of Formula A,

    PNG
    media_image5.png
    212
    201
    media_image5.png
    Greyscale
, 
where Xa can represent N, 	
Xb can represent CRx1, 
Rx1 can represent hydrogen, 
R9 can represent hydrogen or fluoro, 
R10 can represent a group of the formula: 
-Y3-Z3,
where Y3 can represent N(Rs)(CRsRt)q1, 
q1 can be zero, 
Rs can represent hydrogen, and 
Z3 can represent a heteroaryl which can be 
substituted by a group of the formula: 
-Lz-Wz 
where Lz can be absent, and
Wz can represent a 4- to 7-membered 
heterocyclyl, which heterocyclyl 
can be substituted with 
(1-4C)alkyl. 

Li et al. {see entire document; particularly pages 3-6, 89 and 120-129; claims 1, 63, 65, 120 and 121; and especially Compound II-20 and Compound II-21 in Table II on page 89 and in claim 120 on page 374} teach and claim compounds of formula I,

    PNG
    media_image6.png
    195
    530
    media_image6.png
    Greyscale
,
wherein X can represent NR1;
Y can represent NR1;
each R1 can independently represent optionally substituted C1-6alkyl;
Ring A can represent a 5-10 heteroaryl;
p can be 1;
each R2 can independently represent Re optionally 
substituted with Ra;
each Re can independently represent 3-10 membered heteroalicyclyl;
Ra can represent C1-6alkyl;
Z1 can represent CH, CR2 or N, 
Z2 can represent CH or CR2;
where each R2 can independently represent hydrogen or Re 
and each Re can independently represent C1-6alkyl;
R3 can represent hydrogen;
R4 can represent hydrogen or C1-6alkyl;
R5 can represent halo or C1-6alkyl,

that are structurally similar to the present claimed compounds.  Li et al. also teach and claim pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers, excipients, diluents, etc. (pages 120 and 389). 
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
The difference between the compounds of Li et al. and the compounds presently claimed is that the present claimed compounds are generically described in Li et al.  For example, there is only one difference between Compounds II-20 and II-21 in Li et al.,


    PNG
    media_image7.png
    232
    1039
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    72
    1039
    media_image8.png
    Greyscale


and the presently claimed compounds and that is in the definition of the present R2 variable which must have a minimum of four carbons.  However, in Li et al., the Y variable can represent NR1 and the R1 variable can represent an optionally substituted C1-6 alkyl (see last line of page 3 thru to line 1 of page 4 and claims 64 and 65 on page 327).
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity such as inhibit JAK kinases.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to prepare products embraced by Li et al.  A person of ordinary skill in the art would have been motivated to prepare products embraced by Li et al. to arrive at the present claimed products with the expectation of obtaining additional beneficial products which would inhibit JAK kinases.  
At the very least, such renders at bar obvious as regards these structured compounds and, as regards homologous, isomeric, or other “similar” compounds encompassed in the claims, such are obvious, under 
35 U.S.C. §103 over said reference compounds.  In order to establish patentability in adjacent homologs and position isomers, there must at least be a comparative showing establishing distinguishing characteristics allegedly showing that claimed compounds are unobvious.  Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960).  Absent a factual side-by-side persuasive comparative showing in a Declaration filed under 
37 CFR 1.132 of unexpected, beneficial and superior results of the present claimed invention over the structurally closest compounds disclosed in Li et al., the present claimed invention would have been suggested to one skilled in the art and therefore, the present claimed invention would have been obvious to one skilled in the art.


Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered.  As stated above, WO 2010/085684 A1 is in the same patent family as previously cited 
EP 2565193 A to Li et al.  Applicant argues that the Examiner has not established a prima facie case of obviousness over Li et al. as neither the Examiner nor the cited reference supports the selection of the cited compounds as a lead compound for further development.  
The Examiner’s position is consistent with the decision, Aventis Pharma Deutschland GmbH v. Lupin Ltd. 84 USPQ2d 1197 (Fed. Cir. 2007), especially the following passage at page 1204: “In the chemical arts, we have long held that “structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, creates a prima facie case of obviousness.” Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., No. 06-1329, slip op. at 9 (Fed. Cir. June 28, 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990) (en banc)); see also In re Papesch, 315 F.2d 381, 137 USPQ 43 (C.C.P.A. 1963). The “reason or motivation” need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a “sufficiently close relationship … to create an expectation,” in light of the totality of the prior art, that the new compound will have “similar properties” to the old. Dillon, 919 F.2d at 692; see also In re Wilder, 563 F.2d 457, 460 (C.C.P.A. 1977) (“[O]ne who claims a compound, per se, which is structurally similar to a prior art compound must rebut the presumed expectation that the structurally similar compounds have similar properties.”). Once such a prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties. Dillon, 919 F.2d at 692.”
Applicant argues the need for a prior art compound to be characterized as a "lead compound" before any modification to such compound(s) can be made to show obviousness and further seems to assume that the term "lead compound" has been defined by the Court in the same way as a researcher in the pharmaceutical field might view the term- i.e. as a compound having undergone preclinical and/or clinical trials or being the most active for a given activity. But this term, as evident by the Court in Eisai Co. Ltd. v. Dr. Reddy’s Laboratories Ltd. 87 USPQ2d 1452 (Fed. Cir. 2008), includes any compound that an examiner or court would use as the basis for a structural obviousness argument. Note the reference to "a known compound (i.e., a lead compound)" (bold emphasis added) on page 1455, first full paragraph is not as confining as Applicant's interpretation. Thus, there remains no legal basis that a prior art compound selected to show obviousness based on close structural similarity and/or an equivalency teaching must be particularly singled out for its activity. The fact that it is taught to possess activity is sufficient and where there is no extrinsic evidence to doubt its activity, should not be disqualified where the compound has been otherwise shown to be an obvious variant of Applicant’s invention.  Also see MPEP 2143(I)(B).
In Takeda v. Alphapharm, 492 F.3d 1350, 1361-1362 (Fed. Cir. 2007), the prior art compound relied on by the Examiner in that case was documented in more than one reference and by expert witnesses as having serious side-effects that would be deleterious for its intended purpose. There is no such evidence herein. It is further noted that the Court in Takeda relied on the unexpectedly superior properties of appealed compound over compound b. Thus, given the totality of the facts in Takeda, the decision rendered was based on "reasonable expectation" of success in performing the intended use, which in that case led to the disqualification of the prior art compound.  Applicant is reminded that the rejection made herein is not solely based on an alleged structural similarity but also the motivation to modify based on the equivalency teachings which include choices needed to arrive at Applicant’s claimed compounds.
As stated above, there is only one difference between Compounds II-20 and II-21 in Li et al.,


    PNG
    media_image7.png
    232
    1039
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    72
    1039
    media_image8.png
    Greyscale


and the presently claimed compounds and that is in the definition of the present R2 variable which must have a minimum of four carbons.  However, in Li et al., the Y variable can represent NR1 and the R1 variable can represent an optionally substituted C1-6 alkyl (see last line of page 3 thru to line 1 of page 4 and claims 64 and 65 on page 327).  Thus, unlike in Takeda, only 1 difference exists between Compound II-20 and Compound II-21 in Li et al. and the present claimed compounds, which will also lead to active compounds.  See inhibition testing result regarding Compound II-20 and Compound II-21 in Table V on pages 315 and 311 in Li et al.  Therefore, Applicant's argument is not persuasive.  
Applicant further argues that: (1) Li et al. disclose a large number of compounds; and (2) there is no reason to select Compounds I-20 and II-21 in Li et al. without improper hindsight.
All of Applicant’s arguments have been considered but have not been found persuasive.  Applicant argues the broadness in scope of Li et al.  The claimed compounds of Formula (I) in present claim 1 is also broad.  Although Li et al. disclose a large number of compounds, Li et al. provide JAK3 inhibitory results data for his compounds, including Compound II-20 and Compound II-21.  The inhibition results for Compound II-20 and Compound II-21 are found in Table V on page 315,

    PNG
    media_image9.png
    126
    136
    media_image9.png
    Greyscale
.
The results in Table V are discussed on page 311 (reproduced below).

    PNG
    media_image10.png
    309
    965
    media_image10.png
    Greyscale

Both Compound II-20 and Compound II-21 show inhibition activity.  Compound II-20 especially has an IC50 less than 0.5 µM.  Further, Li et al. not only disclose Compound II-20 and Compound II-21 but claim Compound II-20 and Compound II-21 in claim 120 (page 374).  Li et al. teach that modifications can be made to his invention that are apparent to one of ordinary skill in the art (page 317),  

    PNG
    media_image11.png
    177
    934
    media_image11.png
    Greyscale
.
The disclosure in Li et al. would teach, suggest and motivate one skilled in the art to make the claimed compounds.  There is only one difference between Compounds II-20 and II-21 in Li et al.,


    PNG
    media_image7.png
    232
    1039
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    72
    1039
    media_image8.png
    Greyscale


and the presently claimed compounds.  See in the present claims wherein R2 can represent (i) the group of the formula: 
    PNG
    media_image4.png
    144
    99
    media_image4.png
    Greyscale
; W1 can represent CR4R5 and R4 and R5 can independently represent hydrogen; W2 can represent CR6R7R8, R6 and R7 can independently represent hydrogen, and R8 can represent (1-2C)alkyl.  The Y variable in Compounds II-20 and II-21 of Li et al. represents -N(CH-3).  However, the Y variable in formula I,

    PNG
    media_image12.png
    197
    530
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    36
    589
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    47
    807
    media_image14.png
    Greyscale

is defined as NR1 wherein the R1 variable can represent an optionally substituted C1-6 alkyl.  In essence, the difference is that of homology [i.e., C1 alkyl in Compounds II-20 and II-21 in Li et al. versus C4 alkyl as presently claimed].  Therefore, Li et al. teach the various homologs (or the interchangeability of a C-1 alkyl and a C4 alkyl) at his Y variable position.  Further, homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  MPEP 2144.09.  Therefore, the teachings in Li et al. would lead one skilled in the art toward the present claimed compounds.
In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant has argued previously that the claimed compounds exhibit the unexpected result of inhibiting BCL6 whereas Li et al. do not teach that his compounds can inhibit BCL6.  Applicant also directed the Examiner’s attention to the description of the assay performed on pages 341-343 and the data provided in Tables 1a, 1b, 2a, 2b, 2c and 2d (pages 189-191 of the specification).
In response, there is no requirement that the prior art must suggest that the claimed product will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 16 U.S.P.Q. 2d 1897, 1904 (Fed. Cir. 1990).  See MPEP 2144(IV).  
The data in the present specification on pages 189-191 as well as the description of the assay on pages 341-343 were reviewed.  However, no comparison showing of the present claimed compounds with the compounds of Li et al. was found.  Applicant relying upon comparative showing to rebut prima facie case must compare his claimed invention with the closest prior art.  In re Holladay, 199 USPQ 516 (C.C.P.A. 1978).  See MPEP 716.02(e).
The data in Table 1a for Example 1c in comparison to Example 1e was viewed of interest since Applicant had argued unexpected results.  The data in Table 1a is discussed in paragraph [00139] on page 188 of the present specification,

    PNG
    media_image15.png
    132
    637
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    202
    252
    media_image16.png
    Greyscale
       
    PNG
    media_image17.png
    285
    255
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    191
    559
    media_image18.png
    Greyscale

Example 1c is not embraced by the genus claimed in present independent claim 1 because of the definition of the present R2 variable (R2 requires a minimum of four carbons in an alkyl).  However, Example 1c does have methyl substituents attached to the 1- and 3-positions of the benzimidazolone ring, the same as found in Compounds II-20 and II-21 of Li et al.  Example 1e is embraced by the genus claimed in present independent claim 1.  According to the discussion in paragraph [00139] of the results in Table 1a (page 188), the higher the pIC50 value, the more preferred the compound.  Example 1c has a higher pIC50 value than Example 1e and therefore, Example 1c (not embraced by present claim 1) is a more preferred compound than Example 1e (embraced by claim 1).  
Applicant has not provided factual evidence that the present claimed compounds possess unexpected and beneficial results over Compounds II-20 and II-21 in Li et al.  Absent a factual side-by-side persuasive comparative showing in a Declaration filed under 37 CFR 1.132 of unexpected, beneficial and superior results of the present claimed invention over Compounds II-20 and II-21 in Li et al., the rejection is deemed proper and therefore, the rejection is maintained.  
	This rejection can be overcome by either amending the definition of the present R2 variable in the claims to circumvent R2 representing an unsubstituted alkyl or provide a persuasive Declaration under 37 CFR 1.132 showing unexpected and beneficial results of the present claimed compounds over Compounds II-20 and II-21 in Li et al.


Allowable Subject Matter
	The elected species of Compound 20a is allowable over the prior art of record.

Claim 12 is allowed over the prior art of record.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600

July 12, 2022
Book XXVI, page 187